 


109 HR 2232 IH: Restoring Trust in Public Service Act of 2005
U.S. House of Representatives
2005-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2232 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2005 
Mr. Menendez introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to provide minimum mandatory penalties for certain public-corruption-related offenses. 
 
 
1.Short titleThis Act may be cited as the Restoring Trust in Public Service Act of 2005. 
2.Minimum mandatory penalties for certain public-corruption-related offenses Section 3559 of title 18, United States Code, is amended by adding at the end the following: 
 
(g)Minimum imprisonment penalty for certain public-corruption-related offenses 
(1)ComputationNotwithstanding any other provision of law, unless that provision requires a longer sentence of imprisonment, if a public official is convicted of an offense arising out of conduct in the course of official duty as such official, and that conduct resulted in the unjust enrichment of the official, then the minimum term of imprisonment that may be imposed on the official is— 
(A)if the unjust enrichment was $5,000 or less, 15 months; 
(B)if the unjust enrichment exceeds $5,000, but does not exceed $10,000, 21 months; 
(C)if the unjust enrichment exceeds $10,000, but does not exceed $30,000, 27 months; 
(D)if the unjust enrichment exceeds $30,000, but does not exceed $70,000, 33 months; 
(E)if the unjust enrichment exceeds $70,000, but does not exceed $120,000, 46 months; 
(F)if the unjust enrichment exceeds $120,000, but does not exceed $200,000, 51 months; 
(G)if the unjust enrichment exceeds $200,000, but does not exceed $400,000, 63 months; 
(H)if the unjust enrichment exceeds $400,000, but does not exceed $1,000,000, 78 months; 
(I)if the unjust enrichment exceeds $1,000,000, but does not exceed $2,500,000, 97 months; 
(J)if the unjust enrichment exceeds $2,500,000, but does not exceed $7,000,000, 121 months; 
(K)if the unjust enrichment exceeds $7,000,000, but does not exceed $20,000,000, 151 months; 
(L)if the unjust enrichment exceeds $20,000,000, but does not exceed $50,000,000, 188 months; 
(M)if the unjust enrichment exceeds $50,000,000, but does not exceed $100,000,000, 235 months; 
(N)if the unjust enrichment exceeds $100,000,000, but does not exceed $200,000,000, 292 months; 
(O)if the unjust enrichment exceeds $200,000,000, but does not exceed $400,000,000, 360 months; and 
(P)if the unjust enrichment exceeds $400,000,000, life.  
(2)DefinitionAs used in this subsection, the term public official means an individual holding Federal, State, or local public elected or appointive office or employment. .  
 
